       CASE 0:19-cv-02564-SRN-ECW Document 1 Filed 09/19/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 HEATHER EMIG,
                                                Case No.
                       Plaintiff,

 vs.

 CAPITAL ONE BANK (USA), N.A.

                      Defendant.


                                    NOTICE OF REMOVAL

       Defendant Capital One Bank (USA), N.A. (“Capital One”), by and through its

undersigned counsel, removes the above-captioned case from the First Judicial District for

Anoka County in the State of Minnesota to the United States District Court for the District

of Minnesota pursuant to 28 U.S.C. §§ 1331, 1441, and 1446. In support of removal,

Capital One provides the following grounds for removal:

       1.      On or about August 22, 2019, Plaintiff Heather Emig commenced this

action in the Tenth Judicial District for Anoka County in the State of Minnesota by

serving a Summons and Complaint on Capital One’s agent for service. See Minn. R. Civ.

P. 3.01(a). The Complaint names Capital One as the sole defendant. See Exhibit 1 (true

and correct copy of the Summons and Complaint served on Capital One).

       2.      Pursuant to 28 U.S.C. § 1441(a), this Court has original jurisdiction over

this civil action. Specifically, this Court has federal-question jurisdiction pursuant to 28

U.S.C. § 1331 because the only cause of action alleged is based on the Telephone



DMEAST #38799562 v1
        CASE 0:19-cv-02564-SRN-ECW Document 1 Filed 09/19/19 Page 2 of 4



Consumer Protection Act, 47 U.S.C. § 227 et seq., a federal statute. See Ex. 1, Compl.

¶ 17.

        3.     Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders which have been served on Capital One are filed herewith as Exhibit 1. Plaintiff

has not yet filed any documents with the First Judicial District for Dakota County,

Minnesota.

        4.     Pursuant to 28 U.S.C. § 1446(b)(1), this Notice is timely as it is filed within

thirty days of the date that Capital One received the Summons and Complaint.

        5.     Pursuant to 28 U.S.C. § 1446(d), Capital One concurrently provides written

notice of this Notice of Removal to Plaintiff.

        6.     In filing this Notice of Removal and appearing herein, Capital One does not

waive and does not intend to waive any defense available to it in law or in equity,

including but not limited to defenses based on a failure to state a claim upon which relief

may be granted.

        WHEREFORE, notice is given that this action is removed from the First Judicial

District for Dakota County, Minnesota to the United States District Court for the District

of Minnesota.




DMEAST #38799562 v1                           2
      CASE 0:19-cv-02564-SRN-ECW Document 1 Filed 09/19/19 Page 3 of 4



                                          Respectfully Submitted,

                                          BALLARD SPAHR LLP



Dated: September 19, 2019         Ballard Spahr LLP


                                  By: /s/ Olivia L. Kratzke
                                      Karla M. Vehrs (#387086)
                                      vehrsk@ballardspahr.com
                                      Olivia L. Kratzke (#400164)
                                      kratzkeo@ballardspahr.com
                                      80 South Eighth Street
                                      2000 IDS Center
                                      Minneapolis, MN 55402-2100
                                      Telephone: (612) 371-3211
                                      Attorneys for Capital One Bank (USA), N.A.




DMEAST #38799562 v1                   3
      CASE 0:19-cv-02564-SRN-ECW Document 1 Filed 09/19/19 Page 4 of 4



                            CERTIFICATE OF SERVICE


       I hereby certify that on September 19, 2019, a true and correct copy of the foregoing

NOTICE OF REMOVAL was delivered via first-class mail, postage prepaid, upon the

following:

                                Andrew C. Walker, Esq.
                                  Bennett Hartz, Esq.
                          Walker & Walker Law Offices, PLLC
                              4356 Nicollet Avenue South
                                Minneapolis, MN 55409

                                  Attorneys for Plaintiff



                                           /s/Melissa Ann Johnson
                                           Melissa Ann Johnson




DMEAST #38799562 v1                          4
